Exhibit 10.1

 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is entered
into as of July 15, 2009, by and between Maven Media Holdings, Inc., a Delaware
corporation (the “Company”), Waste2Energy, Inc., a Delaware corporation (the
“Subsidiary”), and Craig Brown (the “Executive”).
 
WHEREAS, the Subsidiary and Executive entered into the Employment Agreement, as
of July 6, 2009 (the “Original Agreement”);
 
WHEREAS, the Subsidiary, and not the Company, was inadvertently included as a
party to the Original Agreement;
 
WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, upon the terms and conditions hereinafter set forth;
 
WHEREAS, the Company, Executive and Subsidiary wish to amend and restate the
Original Agreement in its entirety, on the terms and conditions contained in
this Agreement;
 
NOW, THEREFORE, in consideration of the covenants herein contained, and other
good and valuable consideration, the receipt and adequacy of which are hereby
forever acknowledged, the parties, with the intent of being legally bound
hereby, agree as follows:
 
1. Term.  The term of this Agreement shall commence on the 13th of July, 2009
(the “Effective Date”) and shall end on the date which is the first anniversary
of the Effective Date unless the Executive’s employment is terminated earlier in
accordance with this Agreement (the “Initial Term”); provided, however, that the
term of this Agreement shall automatically be extended beyond the Initial Term
for a one year  period, effective upon the  anniversary of the Effective Date
(the “Renewal Term”) unless either party notifies the other by a date which is
thirty (30) days prior to the expiration of the Initial Term that such party
desires not to extend the Initial Term beyond the  anniversary of the Effective
Date.  This Agreement shall continue for successive one year  Renewal Terms
unless and until either party gives thirty (30) days notice to the other of its
desire not to extend further the term of this Agreement beyond the end of the
then-current Renewal Term, or this Agreement is otherwise terminated pursuant to
Section 5 hereof.  The term of this Agreement, whether during the Initial Term
or any Renewal Term, shall be referred to as the “Term.”
 
2. Position and Responsibilities.
 
2.1 Position.  Executive will be employed by the Company to render services to
the Company in the position of Chief Financial Officer.  In that capacity,
Executive shall be responsible for the Company’s long-term and short-term
financial  strategy, which includes, but is not limited to overseeing the
Company’s financial reporting to the Board of Directors, Executive team,
operations, business activities, implementation of its budgets, and financing
strategies.  The Executive shall also perform such other duties as may be
consistent with Executive’s position.  The Executive shall report directly to
the Chief Executive Officer of the Company.  Executive shall, in all material
respects, abide by all material and written Company rules, policies, and
practices as adopted or modified, from time to time, in the Company’s sole
discretion; and Executive shall attempt to use his best efforts in the
performance of his duties hereunder.
 
2.2 Other Activities. While employed by the Company, Executive shall devote  all
of his time to the Company’s business utilizing his full, attention, and skill
to perform his assigned duties, services, and responsibilities hereunder, and
shall act at all times in the furtherance of the Company’s business and
interests.  Executive shall not, during the term of this Agreement engage,
directly or indirectly, in any other business activity (whether or not pursued
for pecuniary advantage) which could reasonably be expected to materially
interfere with Executive’s duties and responsibilities hereunder or create a
conflict of interest with the Company.  The foregoing limitations shall not
prohibit Executive from making and managing his personal and family investments
in such form or manner as will neither require Executive’s services in the
operation or affairs of the companies or enterprises in which such investments
are made nor materially interfere with the performance of the Executive’s duties
hereunder.  The Company acknowledges that Executive will from time-to-time serve
on the boards of corporations, advisory committees, trade organizations,
philanthropic organizations or other entities.  Accordingly, the foregoing
limitations shall not prohibit Executive from serving on the boards of
corporations, advisory committees, trade organizations, philanthropic
organizations or other entities, provided that such service does not create a
material conflict of interest with the Company.
 
 
 
1

--------------------------------------------------------------------------------

 
 
2.3 No Conflict.  Executive represents and warrants that Executive’s execution
of this Agreement, Executive’s employment with the Company, and the performance
of Executive’s proposed duties under this Agreement shall not violate any
obligations Executive may have to any other employer, person, or entity,
including but not limited to any obligations with respect to not disclosing any
proprietary or confidential information of any other person or entity.
 
3. Compensation and Benefits.
 
3.1  Base Salary.  In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive an initial base salary of one hundred
seventy five thousand dollars ($175,000.00) per annum. (“Base Salary”),
exclusive of Business Expenses as defined in Article 3.5, and in accordance with
the Company’s standard payroll and expense reimbursement policies.   Base Salary
shall be paid from Company’s payroll account and subject to such withholding or
deductions as may be mutually agreed between the Company and Executive and as
required by law. Executive’s Base Salary will be reviewed, from time to time,
and may be adjusted (upward, but not downward) at the discretion of the
Board.  The first such review shall be at the first anniversary date of this
agreement.
 
3.2  Salary and reimbursable out of pocket expenses shall be paid in arrears on
the 1st and 15th of each month commencing on the effective date hereof.
 
3.3  Cashless Warrants.  In consideration of the services to be rendered under
this Agreement, the Company hereby grants Executive “cashless” warrants to
purchase 400,000 shares of the Company’s Common Stock at a price of $0.67 per
share vested two years from the effective date of the registration statement on
Form S-1, provided the Executive is still employed by the Company on such
date.   Further, the vesting of these cashless warrants shall automatically vest
in the event of a sale of the company or the company’s failure to raise an
aggregate of four million ($4,000,000.00) dollars.
 
Such Warrants shall be more fully documented in the actual Warrant
agreement.  The warrants set forth in this Section 3.3 shall expire on the fifth
(5th) anniversary of the Effective Date.
 
3.4 Additional Incentives, Bonuses and Benefits
 
3.1. Executive understands that there are no additional incentive, bonus or
benefits plans at the Effective Date.  To the extent that the Board and the
stockholders of the Company approve any additional incentive or benefits plans
(the “Plans”), the Executive shall be eligible to participate in such
Plans.  Vacation.  During the Term, Executive shall be entitled to vacation each
year in accordance with the Company’s policies in effect from time to time, but
in no event less than three (3) weeks paid vacation per calendar year.  The
Executive shall also be entitled to such periods of sick leave as is customarily
provided by the Company for its senior executive Executives.
 
3.5  Business Expenses.  Throughout the term of Executive’s employment
hereunder, the Company shall reimburse Executive for all reasonable and
necessary travel, entertainment, promotional, and other business expenses that
may be incurred by Executive in the course of performing Executive’s
duties.  Authorized expenses shall be reimbursed by the Company in accordance
with policies and practices adopted, from time to time, by the Company
concerning expense reimbursement for Executives and shall be reimbursed upon
timely presentation to the Company of an itemized expense statement with respect
thereto, including substantiation of expenses incurred and such other
documentation as may be required by the Company’s reimbursement policies from
time to time and in accordance with US Internal Revenue Service guidelines.
 
3.6   Medical: Company will reimburse Executive for current coverage of his
existing medical plan to a maximum of $1,200 per month until a new plan of
medical coverage is secured and bound.
 
3.7   Temporary Living Expenses:  Company shall reimburse Executive a maximum
amount of $1,000 per month to cover rent and utilities for a maximum period of
one (1) year.
 
4. Nondisclosure of Confidential and Proprietary Information:  At all times
before and after the termination of Executive’s service (for any reason by the
Company or by Executive), Executive agrees to keep all Confidential or
Proprietary Information in strict confidence and secrecy, and not to disclose or
use the Confidential or Proprietary Information in any way outside of
Executive’s assigned responsibilities for the Company. “Confidential or
Proprietary Information” means any non-public information or idea (whether or
not a trade secret) relating to the business of the Company that is not
generally known outside the Company or not generally known in the industry or by
persons engaged in businesses similar to that of the Company (including
information which may be available from sources outside the Company, but not in
the form, arrangement, or compilation in which it exists within the Company)
that the Company considers confidential, including, but not limited to: (i)
customer lists and records of current, former, and prospective customers; (ii)
special needs and characteristics of current, former, or prospective customers;
(iii) present or future business plans; (iv) trade secrets, proprietary, or
confidential information of any customer or other entity to which the Company
owes an obligation not to disclose such information; (v) marketing, financing,
business development, or strategic plans; (vi) sales methods, practices, and
procedures; (vii) personnel information; (viii) research and development data
and projections; (ix) information or data concerning the Company’s competitive
position in its various lines of business; (x) existing, new, or envisioned
products, programs, services, methods, techniques, processes, projects, or
systems; and (xi) sales, pricing, billing, costs, and other financial data and
projections.  All documents containing this information will be considered
Confidential or Proprietary Information whether or not marked with any
proprietary or confidential notice or legend.  Notwithstanding the foregoing,
nothing herein shall prohibit the Executive from disclosing any
information:  (1) in connection with performance of his duties hereunder as he
deems in good faith to be necessary or desirable; or (2) if compelled pursuant
to the order of a court or other governmental or legal body having jurisdiction
over such matter.  In the event Executive is compelled by order of a court or
other governmental or legal body to communicate or divulge any such information,
knowledge or data, he shall promptly notify the Company.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
5. Termination; Rights and Obligations on Termination. The Executive’s
employment under this Agreement may be terminated in any one of the followings
ways:
 
(a) Death:  The death of Executive shall immediately and automatically terminate
the Executive’s employment under this Agreement.  If Executive dies while
employed by the Company, any unvested equity compensation granted to Executive
under the Plan shall immediately vest and any vested warrants may be exercised
on or before the earlier of (i) the warrant’s expiration date or (ii) twelve
months after the Executive’s death.  Any warrant that remains unexercised after
this period shall be forfeited.  Upon the Executive’s death, the Executive’s
legal representative shall receive:  (1) any compensation earned but not yet
paid, including and without limitation, any bonus if declared or earned but not
yet paid for a completed fiscal year, any amount of Base Salary earned but
unpaid, any accrued vacation pay payable pursuant to the Company’s policies, and
any unreimbursed business expenses, which shall promptly be paid in a lump sum,
and (2) any other amounts or benefits owing to Executive under any then
applicable employee benefit plans, long term incentive plans or equity plans and
programs of Company which shall be paid or treated in accordance with the terms
of such plans and programs shall be collectively referred to as, the "Accrued
Amounts"). which amounts shall be promptly paid in a lump sum  Other than the
benefits described above, no further compensation or benefits shall be due or
owing upon the Executive’s death.
 
(b) Cause: The Company may terminate this Agreement immediately upon written
notice to Executive for “Cause,” which shall mean: (i) the Executive’s willful,
material, and irreparable breach of this Agreement; (ii) Executive’s willful
misconduct in the performance of any of his material duties and responsibilities
hereunder that has a material adverse effect on the Company; (iii) Executive’s
intentional and continued non-performance (other than by reason of disability or
incapacity) of any of the Executive’s material duties and responsibilities
hereunder or of any reasonable, lawful instructions from the Board, which
continues for ten (10) days after receipt by Executive of written notice from
the Company; (iv) Executive’s material and willful dishonesty or fraud with
regard to the Company (other than good faith expense account disputes) that has
a material adverse effect on the Company (whether to the business or reputation
of the Company; or (v) Executive’s conviction of a felony (other than as a
result of vicarious liability or a traffic related offense).  For purposes of
this paragraph, no act, or failure to act, on Executive’s part shall be
considered “willful” unless done or omitted to be done, by him not in good faith
and without reasonable belief that his action or omission was in the best
interests of the Company.  In the event of the Executive’s termination of
employment by the Company for Cause, the Executive shall receive only the
Accrued Amounts.
 
Notwithstanding the foregoing, following the Executive’s receipt of written
notice from the Company of any of the events described in subsections (i)
through (iv) above, the Executive shall have ten (10) days in which to cure the
alleged conduct (if curable).
 
(c) Without Cause: At any time after Executive’s commencement of employment, the
Company may, without Cause, terminate the Executive’s employment, effective
thirty (30) days after written notice is provided to Executive.  In the event
Executive is terminated by the Company without Cause, Executive shall receive
from the Company within ten (10) days after such termination, in a lump sum
payment, an amount equal to the sum of the Base Salary and bonus, if any, that
would have been paid to Executive through the end of the then remaining Term if
the Executive had not been terminated plus one year of base salary and
continuation of medical benefits for nine months.  Additionally, if Executive is
terminated by the Company without Cause, any unvested equity compensation
granted to Executive under the Plan shall immediately vest and any vested
warrants may be exercised on or before the earlier of:  (i) the warrant’s
expiration date or (ii) twelve months after the Executive’s termination. Any
warrant that remains unexercised after this period shall be forfeited.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(d)  Resignation for Good Reason: At any time after Executive’s commencement of
employment, the Executive may resign for Good Reason (as defined below)
effective thirty (30) days after written notice is provided to the
Company.  Upon the Executive’s termination of employment for Good Reason, the
Executive shall be entitled to all payments and benefits as if his employment
was terminated by the Company without Cause as provided in subsection (c)
above.  For purposes of this Agreement, Good Reason means: (i) any adverse
change in the Executive’s position, title or reporting relationship or a
material diminution of his then duties, responsibilities or authority or the
assignment to Executive of duties or responsibilities that are inconsistent with
the Executive’s then position; (ii) the failure by the Company to continue in
effect any material compensation or benefit plan or arrangement in which
Executive participates unless an equitable and substantially comparable
arrangement (embodied in a substitute or alternative plan) has been made with
respect to such plan or arrangement, or the failure by the Company to continue
Executive’s participation therein (or in such substitute or alternative plan or
arrangement) on a basis not less favorable, both in terms of the amount of
benefits provided and the level of participation relative to other participants,
as existed at the time of the Executive’s termination of employment; (iii) any
material breach of this Agreement (or any other written agreement entered into
between the Executive and the Company) by the Company; or (iv) failure of any
successor to the Company (whether direct or indirect and whether by merger,
acquisition, consolidation or otherwise) to assume in a writing delivered to
Executive upon the assignee becoming such, the obligations of the Company
hereunder.
 
(d) Disability
 
(e) : If as a result of incapacity due to physical or mental illness or injury,
Executive shall have been absent from Executive’s duties hereunder for sixty
(60) days  , then thirty (30) days after receiving written notice (which notice
may occur before or after the end of such sixty (60) day period, but which shall
not be effective earlier than the last day of such  period, the Company may
terminate Executive’s employment hereunder provided Executive is unable to
substantially perform his duties hereunder at the conclusion of such notice
period (a “Disability”), as determined by a physician mutually selected by the
parties hereto.  In the event the Executive’s employment is terminated as a
result of Disability, Executive shall receive from the Company, in a lump-sum
payment due within thirty (30) days of the effective date of termination, an
amount equal to the sum of the Base Salary that would have been paid to
Executive for six months if the Executive was not disabled and assuming that
Executive would have received no further increases in his Base Salary after his
termination.  Additionally, if Executive is terminated due to a Disability, any
unvested equity compensation granted to Executive under the cashless warrants
shall immediately vest and may be exercised on or before the earlier of: (i) the
warrant’s expiration date or (ii) twelve months after the Executive’s
termination due to the Disability.  Any warrant that remains unexercised after
this period shall be forfeited.  Other than the benefits described above, no
further compensation or benefits shall be due or owing upon the Executive’s
termination
 
Notwithstanding the foregoing, following the Company’s receipt of written notice
from the Executive of any of the events described in subsections (i) through
(iv) above, the Company shall have ten (10) days in which to cure the alleged
conduct (if curable).
 
(e)   Resignation without Good Reason or Retirement by Executive. The Executive
may resign without Good Reason or retire upon thirty (30) days’ written notice,
and upon such termination of employment, he shall receive the Accrued Amounts.
 
(f)    Liquidity Event. The provisions of this Section 5(f) set forth certain
terms reached between the Executive and the Company regarding the Executive's
rights and obligations upon the occurrence of a Liquidity Event. These
provisions are intended to assure and encourage in advance the Executive's
continued attention and dedication to his assigned duties and his objectivity
during the pendency and after the occurrence of any such event.
 
 (i)  Definition A "Liquidity Event" shall be deemed to have occurred upon the
consummation of (A) any consolidation or merger of the Company where the
stockholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing in the aggregate more than 50 percent of the voting shares
of the Company issuing cash or securities in the consolidation or merger (or of
its ultimate parent corporation, if any, or (B) any sale, lease, exchange or
other transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially. all of the
assets of the Company. However, in no event shall this include any sale if
Executive is not required to move further than fifty miles from the existing
office, Executives direct reporting is not affected, no material change has been
made to Executives job description or the Company raises further capital in the
form of Public or Private financings for itself, its affiliates and or
subsidiaries which requires a merger or dilution with a related party.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 (ii) Gross-Up Payment.  This Gross –Up payment will have affect only in the
case of a liquidity event. and the event it shall be determined that any
compensation, payment or distribution by the Company to or for the benefit of
the Executive, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise (the "Severance Payments"), would be
subject to the excise tax imposed by Section 4999 of the Code, or any interest
or penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the "Excise Tax"), then the Executive shall be
entitled to receive an additional payment (a "Gross-Up Payment") such that the
net amount retained by the Executive, after deduction of any Excise Tax on the
Severance Payments, any Federal, state, and local income tax, employment tax and
Excise Tax upon the payment provided by this Section, and any interest and/or
penalties assessed with respect to such Excise Tax, shall be equal to the
Severance Payments.


 
(g)   Superseding Agreement.  This Agreement shall be terminated immediately and
automatically if the parties enter into another employment agreement which
supersedes this Agreement.  In the event the parties enter into a superseding
agreement, no severance pay or other compensation shall be due to Executive with
respect to the termination of this Agreement.
 
6. Use and Return of Company Property.  Executive acknowledges the Company’s
proprietary rights and interests in its tangible and intangible
property.  Accordingly, Executive agrees that upon termination of Executive’s
employment with the Company, for any reason, and at any time, Executive shall
deliver to the Company all Company property, including: (a) all documents,
contracts, writings, disks, diskettes, computer files or programs,
computer-generated materials, information, documentation, or data stored in any
medium, recordings and drawings pertaining to trade secrets, proprietary or
confidential information, or other inventions and works of the Company; (b) all
records, designs, plans, sketches, specifications, patents, business plans,
financial statements, accountings, flow charts, manuals, notebooks, memoranda,
lists, and other property delivered to or compiled by Executive, by or on behalf
of the Company or any of its representatives, vendors, or customers which
pertain to the business of the Company, all of which shall be and remain the
property of the Company, and shall be subject, at all times, to its discretion
and control; (c) all equipment, devices, products, and tangible property
entrusted to Executive by the Company; and (d) all correspondence, reports,
records, notes, charts, advertisement materials, and other similar data
pertaining to the business, activities, or future plans of the Company, in the
possession or control of Executive, shall be delivered promptly to the Company
without request by it.  Executive shall certify to the Company, in writing,
within five (5) days of any request by the Company that all such materials have
been returned to the Company. Notwithstanding the foregoing, the Executive may
retain his rolodex and similar address and telephone directories (whether in
writing or electronic format).
 
6.1 Non-competition. At all times while the Executive is employed by the Company
and for a period of: (i) one (1) year after any termination of the Executive’s
employment for Cause or the Executive’s termination of his employment without
Good Reason; (ii) the lesser of one (1) year or the remainder of the Term after
any termination of the Executive’s employment by the Company without Cause or
the Executive’s termination for Good Reason; and (iii) one (1) year following
the non-renewal of this Agreement or any termination pursuant to Section 5, the
Executive shall not, directly or indirectly, engage in or have any interest in
any person (whether as an Executive, officer, director, partner, agent, security
holder, creditor, consultant or otherwise) that directly or indirectly (or
through any affiliated entity) competes with the Company’s Business (as defined
below); provided that such provision shall not apply to the Executive’s
ownership of securities of the Company or the acquisition by the Executive,
solely as an investment, of securities of any issuer that is registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended and
that are listed or admitted for trading on any United States national securities
exchange or that are quoted on the National Association of Securities Dealers
Automated Quotations System, or any similar system or automated dissemination of
quotations of securities prices in common use, so long as the Executive does not
control, acquire a controlling interest in or become a member of a group which
exercises direct or indirect control of, more than five percent of any class of
capital stock of such issuer.  For purposes of this Section 6.1, the term
“Business” shall mean the Business and any other business in which the Company
is engaged prior to the delivery of a notice of termination by the Company or
the Executive hereunder and which business the Company is engaged at the date of
termination of the Executive’s employment.
 
6.2 Non-Solicitation. At all times while the Executive is employed by the
Company and for a period of: (i) one (1) year after any termination of the
Executive’s employment for Cause or the Executive’s termination of his
employment without Good Reason; (ii) the lesser of one (1) year or the remainder
of the Term after any termination of the Executive’s employment by the Company
without Cause or the Executive’s termination for Good Reason; and (iii) one (1)
year following the non-renewal of this Agreement or any termination pursuant to
Section 5, the Executive shall not, directly or indirectly, for himself or for
any other person (a) employ or attempt to employ or enter into any contractual
arrangement with any Executive unless the former Executive was no longer
employed by Company for a period of twenty four (24) months, or (b) call on or
solicit any of the actual or targeted prospective customers or suppliers of the
Company on behalf of any person in connection with any business that competes
with the Business of the Company nor shall the Executive make known the names
and addresses of such customers or suppliers or any information relating in any
manner to the Company’s trade or business relationships with such customers or
suppliers, other than in connection with the performance of Executive’s duties
under this Agreement.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
6.3 Inventions Retained and Licensed.  Executive represents and warrants that
Executive has disclosed to the Company all inventions, original works of
authorship, developments, improvements, and trade secrets which were conceived
of, reduced to practice, created or otherwise developed prior to Executive’s
employment with the Company which belong to Executive, which relate to the
Company’s proposed business, products or research and development, and which are
not assigned to the Company hereunder.  If in the course of Executive’s
employment with the Company, Executive incorporates into a Company product,
service or process any of the foregoing, Executive hereby grants to the Company
a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use and sell same as part of or in connection with such
product, process or machine.
 
6.4 Work Product.  Executive agrees that, during his employment with the
Company:
 
(a)           Executive will disclose promptly and fully to the Company all
works of authorship, ideas, inventions, discoveries, improvements, designs,
processes, formulae, software, or any improvements, enhancements, or
documentation of or to the same that Executive makes, works on, conceives, or
reduces to practice, individually or jointly with others, in the course of
Executive’s employment by the Company or with the use of the Company’s time,
materials or facilities, in any way related or pertaining to or connected with
the present or anticipated business, development, work or research of the
Company or which results from or is suggested by any work Executive may do for
the Company and whether produced during normal business hours or on personal
time (collectively the “Work Product”) (b)All Work Product of Executive shall be
deemed, as applicable, to be a “work made for hire” within the meaning of §101
of the Copyright Act.  All intellectual property rights, including patent,
trademark, trade secret and copyright rights, in and to the Work Product are and
shall be the sole property of the Company.  To the extent that the Work Product
is deemed not to be “work made for hire,” this Agreement shall constitute an
irrevocable assignment by the Executive to the Company of all right, title and
interest in and to all intellectual property rights in and to the Work
Product.  Any and all rights of whatever kind and nature, now or hereafter, to
make, use, sell, license, distribute or otherwise transfer and reproduce such
Work Product in any and all media throughout the world, are and shall be the
sole property of the Company.  Executive hereby agrees to assist the Company in
any manner as shall be reasonably requested by the Company to protect the
Company’s interest in such intellectual property rights and to execute and
deliver such legal instruments or documents as the Company shall request in
order for the Company to obtain protection of the Work Product throughout the
world, including but not limited to, declarations of inventorship, powers of
attorney and assignment documents. Likewise, Executive hereby agrees to assist
the Company by executing such other documents and instruments which the Company
deems necessary to enable it to evidence, perfect and protect its rights, title
and interest in and to the Work Product.  Executive further agrees that
Executive’s obligation to execute or cause to be executed any such instrument or
document shall continue after Executive’s cessation of employment with the
Company, regardless of reason for cessation of employment.  If the Company is
unable because of Executive’s mental or physical incapacity or for any other
reason to secure Executive’s signature to apply for or to pursue any application
for any United States or foreign patents or copyright registrations assigned to
the Company in accordance herewith, then Executive hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as
Executive’s agent and attorney in fact, to act for and in Executive behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of patent or copyright
registrations thereon with the same legal force and effect as if executed by
Executive.  Executive will at any time, including after termination of
Executive’s employment with the Company, upon request, communicate to the
Company, its successors, assigns, or other legal representatives, such facts
relating to the Work Product as may be known to Executive, and to testify, at
the Company’s expense, as to the same in any interference or other legal
proceeding.
 
(b)           Executive shall make and maintain adequate and current written
records and evidence of all Work Product, including drawings, work papers,
graphs, computer code, documentation, records and any other document which shall
be and remain the property of the Company, and which shall be surrendered to the
Company upon request and upon the cessation of Executive’s employment with the
Company, regardless of the reason for such cessation.
 
(c)           Executive hereby waives, and further agrees not to assert, any
moral rights in or to the Work Product, including, but not limited to, rights to
attribution and identification of authorship, rights to approval of
modifications or limitations on subsequent modifications, and rights to
restrict, cause or suppress publication or distribution of the Work Product.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
6.5 Reasonable Restrictions.  Executive hereby acknowledges and agrees that the
limits on his ability to engage in activities that are competitive with the
Company, as defined above, are warranted in order to protect the Company’s trade
secrets and Confidential or Proprietary Information, and further, are warranted
to protect the Company in developing and maintaining its reputation, goodwill,
and status in the marketplace.  Executive specifically agrees that the time
period and nature of the restrictions set forth in Sections 6.1 and 6.2 are
reasonable and necessary to protect the Company’s legitimate business interests
and do not impose any limitations greater than those necessary to protect those
interests.
 
6.6  Remedies.  Executive hereby acknowledges and agrees that the services
Executive has rendered and will continue to render to the Company are of a
special and unique character, which gives this Agreement a peculiar value to the
Company, and further acknowledges and agrees that the loss of those services to
a direct competitor or the direct competition by Executive against the Company
cannot be reasonably or adequately compensated for by damages in an action at
law.  Executive further acknowledges and agrees that any material breach by
Executive of any provision of Sections 4 or 6 of this Agreement shall cause
irreparable harm to the Company, which harm cannot be reasonably or adequately
compensated for by damages in an action at law.  Accordingly, without prejudice
to the rights and remedies otherwise available to the Company, Executive agrees
that, in addition to any other right or remedy the Company may have, upon
adequate proof of a material breach the Company shall be entitled to a temporary
restraining order and to a preliminary and permanent injunction enjoining or
restraining the breach of this Agreement by Executive, without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security.  Executive acknowledges and agrees that the preceding remedies shall
be in addition to any and all other rights available to the Company at law or in
equity.  The failure of the Company to promptly institute legal action upon any
breach of this Agreement shall not constitute a waiver of that or any other
breach hereof.
 
7. Indemnification; Insurance.
 
7.1 Indemnification of Executive
 
. Except as otherwise provided by applicable law, while the Executive is
employed by the Company and thereafter while potential liability exists (but in
no event less than five (5) years after termination), in the event Executive is
made a party to any threatened, pending, or contemplated action, suit, or
proceeding, whether civil, criminal, administrative, or investigative (other
than an action by the Company against Executive), by reason of the fact that
Executive is or was performing services under this Agreement, then the Company
shall indemnify Executive to the fullest extent permitted by applicable law
against all expenses (including attorneys’ fees), judgments, fines, and amounts
paid in settlement, as actually and reasonably incurred by Executive in
connection therewith.  In the event that both Executive and the Company are made
a party to the same third party action, complaint, suit, or proceeding, the
Company will engage competent legal representation, and Executive will use the
same representation, provided that if counsel selected by the Company shall have
a conflict of interest that prevents such counsel from representing Executive,
then the Company may engage separate counsel on Executive’s behalf, and subject
to the provisions of this Section 7, the Company will pay all attorneys’ fees of
such separate counsel.
 
7.2 Indemnification of Company.  Executive assumes full responsibility for any
material acts he makes in his personal capacity from any liability associated
with such acts.
 
7.3 Insurance Provided by Company
 
. The Company shall maintain in effect at all times a directors and officers
liability insurance policy covering all directors and officers of the Company,
including Executive, which insurance policy shall provide adequate insurance
coverage for each of such persons, as shall be approved by the Board.  The
Executive shall be entitled to such coverage while employed and thereafter while
potential liability exists.
 
8. Assignment; Binding Effect.  Executive shall have no right to assign this
Agreement to another party other than by will or by the laws of descent and
distribution.  This Agreement may be assigned or transferred by the Company only
to an acquirer of all or substantially all of the assets of the Company provided
such acquirer promptly assumes all of the obligations hereunder of the Company
in writing delivered to the Executive and otherwise complies with the provisions
hereof with regard to such assumption.  Nothing in this Agreement shall prevent
the consolidation, merger, or sale of the Company or a sale of any or all or
substantially all of its assets.  Subject to the foregoing restriction on
assignment by Executive, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the parties hereto and their respective heirs,
legal representatives, successors, and assigns.
 
9. Additional Provisions.
 
9.1 Damages.  Nothing contained herein shall be construed to prevent the Company
or the Executive from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement.  In the event that either party hereto brings suit for the
collection of any damages resulting from, or the injunction of any action
constituting, a breach of any of the terms or provisions of this Agreement, then
the party found to be at fault shall pay all reasonable court costs and
attorneys’ fees of the other.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
9.2 Amendments; Waivers; Remedies. This Agreement may not be amended, and no
provision of this Agreement may be waived, except by a writing signed by
Executive and by a duly authorized representative of the Company. Failure to
exercise any right under this Agreement shall not constitute a waiver of such
right.  Any waiver of any breach of this Agreement shall not operate as a waiver
of any subsequent breaches.  All rights or remedies specified for a party herein
shall be cumulative and in addition to all other rights and remedies of the
party hereunder or under applicable law.
 
9.3 Notices.  Any notice under this Agreement must be in writing and addressed
to the Company or to Executive at the corresponding address below.  Notices
under this Agreement shall be effective upon: (a) hand delivery, when personally
delivered; (b) written verification of receipt, when delivered by overnight
courier or certified or registered mail; or (c) acknowledgment of receipt of
electronic transmission, when delivered via electronic mail or
facsimile.  Executive shall be obligated to notify the Company, in writing, of
any change in Executive’s address.  Notice of change of address shall be
effective only when done in accordance with this Section 9.3.
 
Company’s Notice Address:
Waste2Energy, Inc.
1 Chick Springs Road
Greenville, SC
Attn.:  Peter Bohan
Telephone: 646-723-4000
Facsimile: 646-723-4001
Email: pbohan@waste2energy.com
Executive’s Notice Address:
3038 Willowstone Drive
Duluth, GA
30096
Telephone: 678 417 6151
Email: craigbrown1205@gmail.com

 
9.4 Severability. If any provision of this Agreement shall be held by a court of
competent jurisdiction to be invalid, unenforceable, or void, such provision
shall be enforced to the fullest extent permitted by law, and the remainder of
this Agreement shall remain in full force and effect.  In the event that the
time period or scope of any provision is declared by a court of competent
jurisdiction to exceed the maximum time period or scope that such court deems
enforceable, then such court shall reduce the time period or scope to the
maximum time period or scope permitted by law.
 
9.5 Taxes.  All amounts paid under this Agreement (including, without
limitation, Base Salary) shall be reduced by all applicable state and federal
tax withholdings and any other withholdings required by any applicable
jurisdiction.
 
9.6 Governing Law.  The validity, interpretation, enforceability and performance
of this Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to conflict of laws principles that
would cause the laws of another jurisdiction to apply.
 
9.7 Venue.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York, for the purposes of any
suit, action, or other proceeding arising out of this Agreement or any
transaction contemplated hereby.
 
9.8 Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party.  Sections and
section headings contained in this Agreement are for reference purposes only,
and shall not affect, in any manner, the meaning or interpretation of this
Agreement.  Whenever the context requires, references to the singular shall
include the plural and the plural the singular.
 
9.9 Survival.  Sections 4, 6.1, 6.2, 6.3, 6.4 and any other provision in this
Agreement that requires performance by Executive following termination of
Executive’s employment hereunder shall survive any termination of this
Agreement.
 
9.10 Counterparts.  This Agreement may be executed in several counterparts
(including by means of telecopied signature pages), each of which shall be
deemed an original but all of which shall constitute one and the same
instrument.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
9.11 Authority.  Each party represents and warrants that such party has the
right, power, and authority to enter into and execute this Agreement and to
perform and discharge all of the obligations hereunder and that this Agreement
constitutes the valid and legally binding agreement and obligation of such party
and is enforceable in accordance with its terms.
 
9.12 Additional Assurances. The provisions of this Agreement shall be
self-operative and shall not require further agreement by the parties except as
may be herein specifically provided to the contrary; provided, however, that at
the request of the Company, Executive shall execute such additional instruments
and take such additional acts as the Company may deem necessary to effectuate
this Agreement.
 
9.13 Entire Agreement. This Agreement is the final, complete, and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior or contemporaneous representations, discussions,
proposals, negotiations, conditions, communications, and agreements, whether
written or oral, between the parties relating to the subject matter hereof and
all past courses of dealing or industry custom.  No oral statements or prior
written material not specifically incorporated herein shall be of any force and
effect, and no changes in or additions to this Agreement shall be recognized
unless incorporated herein by amendment, as provided herein (such amendment to
become effective on the date stipulated therein).
 
9.14 Executive Acknowledgment. Executive acknowledges that, before signing this
Agreement, Executive was advised of his right to consult with an attorney of his
choice to review this Agreement and that Executive had sufficient opportunity to
have an attorney review the provisions of this Agreement and negotiate its
terms. Executive further acknowledges that Executive had a full and adequate
opportunity to review this Agreement before signing it; that Executive carefully
read and fully understood all the provisions of this Agreement before signing
it, including the rights and obligations of the parties; and that Executive has
entered into this Agreement knowingly and voluntarily.
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

  COMPANY:           Maven Media Holdings, Inc.                
 
By:
/s/ Peter Bohan       Name: Peter Bohan       Title: President and Chief
Operating Officer          


  SUBSIDIARY:           Waste2Energy, Inc.          
 
By:
/s/ Peter Bohan       Name: Peter Bohan       Title: President and Chief
Operating Officer          




  Executive          
 
By:
/s/ Craig Brown       Craig Brown                  


 




 
 


 

10